                       Case 3:13-cv-00297-JAM Document 578 Filed 02/14/20 Page 1 of 6



             List of Exhibits of Laser Performance Europe Limited and Quarter Moon, Inc.

             501.     7/11/83 Head Agreement between 124561 Canada Inc., Bruce Kirby, Inc. and
                      Bruce Kirby

             502.     7/11/83 /LFHQVHDJUHHPHQW ³%XLOGHU$JUHHPHQW´ EHWZHHQ%UXFH.LUE\
                      Inc, Bruce Kirby, and Brook Shaw Motor Services, Ltd.

             503.     11/30/83 Agreement Relating to The International Laser Class Boat, between
                      International Yacht Racing Union, International Laser Class Association, Bruce
                      Kirby, Inc., Bruce Kirby, IYRU Holdings Limited, and Laser International Holdings
                      (1983) Limited

             504.     3/31/89 /LFHQVHDJUHHPHQW ³%XLOGHU$JUHHPHQW´ EHWZHHQ%UXFH.LUE\
                      Inc. Bruce Kirby, and PY Small Boats, Inc.

             505.     8/30/95 Agreement Amending License, between Bruce Kirby, Inc. and
                      Performance Sailcraft Europe Limited, amending 1983 Builder Agreement

             506.     3/25/97 Amendment to License, between Bruce Kirby Inc. and Sunfish/Laser
                      Inc., amending 1989 Builder Agreement

             507.     3/25/97 Assignment and Assumption Agreement, between PY Small Boats, Inc.
                      and Sunfish/Laser, Inc. (assignors) and Quarter Moon, Inc. d/b/a Vanguard
                      Racing Sailboats (assignee) executed pursuant to 3/3/97 Purchase Agreement
                      and relating to 11/30/83 Agreement

             508/509. 4/05 Laser Construction Manual (Parts 1 and 2)

             510.     5/3/05 Amendment to 1983 Builder Agreement

             511.     6/16/05 Third Amendatory Agreement, regarding 1983 Builder Agreement

             512.     11/11/05 Agreement between Bruce Kirby, Bruce Kirby, Inc., ILCA, PSE Ltd,
                      Vanguard Sailboats, Inc., PSA, and PSJ regarding Construction Manual

)8// 513.   6/1/08 Intellectual Property Purchase and License Agreement

             514.     6/1/08 Consulting Agreement between Kirby and PSA

             515.     6/25/08 A Deed of Assignment of the 2005 International Class Agreement, BK
                      and BKI to GSL

             516.     12/8/94 Shareholders Resolution changing name of Precis Ninety Nine Limited to
                      Laser Sailboats Limited
        Case 3:13-cv-00297-JAM Document 578 Filed 02/14/20 Page 2 of 6



517.   12/21/94 Certificate of Incorporation on Change of Name from Precis Ninety Nine
       Limited to Laser Sailboats Limited

518.   10/26/93 Trademark Principal Register of Laser symbol of PY Small Boats, Inc.

519.   1/11/11 Trademark Registration for Laser of Karaya (Jersey) Limited

520.   9/22/11 Agreement relating to Kirby Sailboat, between Bruce Kirby, Inc., Bruce
       Kirby, and Global Sailing Limited

521.   photos

522.   Laser stickers

523.   5/20/94 Copyright Office letter to Wesley Whitmyer

524.   11/1/02 email from Tim to Bruce Kirby

525.   2/24/06 Hillgate Patent Services letter to Wesley Whitmyer

526.   6/11/07 Wesley Whitmyer letter to Register of Copyrights for Laser Construction
       Manual

527.   6/21/07 /LEUDU\RI&RQJUHVVVWDPSHGFRS\ULJKWDSSOLFDWLRQUHFHLSWIRU³/DVHU
       &RQVWUXFWLRQ0DQXDO´

528.   1/19/09 Global Sailing Limited letter to Performance Sailcraft Europe

529.   1/19/09 Global Sailing Limited letter to Vanguard Racing Sailboats

530.   3/3/09 Wesley Whitmyer email to William Crane

531.   3/5/10 Wesley Whitmyer letter to Devin Kelly

532.   3/8/10 Jeff Martin email to Wesley Whitmyer

533.   3/8/10 ,/&$ID[FRQILUPLQJVKLSPHQWRI,/&$/DVHU3ODTXHVWR³0DQXIDFWXUHU
       PepperprLQW´

534.   3/8/10 ,/&$ID[FRQILUPLQJVKLSPHQWRI,/&$/DVHU3ODTXHVWR³0DQXIDFWXUHU
       9DQJXDUG´

535.   3/12/10 Wesley Whitmyer letter to Jeff Martin (ILCA)


536.   3/16/10 Heini Wellman to Jeff Martin (ILCA) email string including 3/15/10 Jeff
        Case 3:13-cv-00297-JAM Document 578 Filed 02/14/20 Page 3 of 6



       Martin to Heini Wellman

537.   3/16/10 Wesley Whitmyer letter to Devin Kelly

538.   3/30/10 Howard Spencer email to Jeff Martin

539.   4/3/10 Wedlake Bell letter to Wesley Whitmyer

540.   4/8/10 Wesley Whitmyer letter to Jeff Martin

541.   4/9/10 Wesley Whitmyer letter to Alice Gould

542.   4/22/10 Wesley Whitmyer letter to Alice Gould

543.   4/28/10 Wedlake Bell letter to ILCA

544.   5/7/10 Wedlake Bell letter to ILCA

545.   5/10/10 Wesley Whitmyer letter to Alice Gould

546.   5/21/10 Wedlake Bell letter to Wesley Whitmyer

547.   5/27/10 email string among Heini Wellman, Howard Spencer, Chris Spencer, Jeff
       Martin, Wesley Whitmyer and others

548.   5/27/10 Wedlake Bell letter to St Onge Steward Johnston & Reens LLC

549.   6/26/10 Kevin McCann email to Farzad Rastegar

550.   7/2/10 Howard Spencer email to Bill Crane attaching Heads of Agreement

551.   7/12/10 Howard Spencer letter to Farzad Rastegar and Bill Crane

552.   8/25/10 Jeff Martin email to all Laser builders

553.   8/26/10 Bill Crane email to Peter Hedge and Bill Crane email to Farzad Rastegar

554.   8/26/10 Farzad Rastegar email to Peter Hedge

555.   9/5/10 Heini Wellman to Bill Crane, string of emails

556.   11/17/10 Hank Barry email to Peter Hedge

557.   11/25/10 Global Sailing letter to William Crane

558.   12/3/10 Jeff Martin email to Bill Crane
                        Case 3:13-cv-00297-JAM Document 578 Filed 02/14/20 Page 4 of 6




                559.   12/7/10 Wesley Whitmyer letter to Farzad Raster

                560.   12/13/10 Pryor Cashman letter to Wesley Whitmyer

                561.   12/15/10 Wedlake Bell letter to St Onge Steward Johnston & Reens LLC

                562.   1/31/11 Heini Wellman email to Farzad Rastegar

                563.   2/10/11 Wesley Whitmyer letter to Philippe Zylberg

 )8//564.    2/17/11 Bruce Kirby letter to Laser Performance North America and
                       Quartermoon, Inc. dba Vanguard Racing Sailboats

                565.   3/1/11 Prior Cashman letter to Wesley Whitmyer

 )8//   566.   3/11/11 Prior Cashman letter to Wesley Whitmyer

                567.   4/11/11 Prior Cashman letter to Wesley Whitmyer

 )8//   568.   5/4/11 Prior Cashman letter to Wesley Whitmyer

)8//    569.   6/2/11 Prior Cashman letter to Wesley Whitmyer

)8//    570.   7/20/11 Prior Cashman letter to Wesley Whitmyer

)8//    571.   9/7/11 Prior Cashman letter to Wesley Whitmyer

                572.   9/29/11 Bruce Kirby email to Farzad Rastegar

                573.   10/3/11 Bruce Kirby email to Farzad Rastegar, Bill Crane and John Shad

)8//    574.   10/10/11 Prior Cashman letter to Wesley Whitmyer

                575.   11/10/11 Charles Flynn letter to Philippe Zylberg

                576.   3/7/12 Bruce Kirby Inc. letter to Bahman Kia

                577.   7/17/12 Bruce Kirby Inc. letter to Quarter Moon Inc.
                
                578.   7/25/12 Bruce Kirby email to Jerome Pels

                579.   10/11/12 Bruce Kirby Inc. letter to Quarter Moon Incorporated

                580.   10/11/12 Bruce Kirby Inc. letter to Laser Performance Europe Limited and/or
                       Performance Sailcraft Europe Ltd
                       Case 3:13-cv-00297-JAM Document 578 Filed 02/14/20 Page 5 of 6




              581.    10/17/12 Bruce Kirby email to John Kerr

              582.    11/15/12 Bruce Kirby Inc. letter to Laser Performance Europe Limited and/or
                      Performance Sailcraft Europe Ltd

              583.    12/19/12 Bruce Kirby Inc. memorandum to ISAF

              584.    2/1/13 Charles Flynn letter to Jerome Pels

              585.    3/1/13 Bruce Kirby Inc. letter to Laser Performance Europe Limited and/or
                      Performance Sailcraft Europe Ltd

)8// 586.   3/22/13 Wesley Whitmyer letter to ISAF

              587.    4/17/13 Chris Anto email to Chris Tunstall and 4/18/13 Bill Crane email to Chris
                      Tunstall and Chris Anto

)8//588.    4/25/13 Bruce Kirby Inc. letter to Quarter Moon Incorporated

 )8//589.   4/25/13 Bruce Kirby Inc. letter to Laser Performance Europe Limited and/or
                      Performance Sailcraft Europe Ltd

              590.    7/15/13 Quarter Moon Inc. letter to Bruce Kirby

              591.    7/15/13 Quarter Moon Inc. letter to Bruce Kirby Inc.

              592.    7/15/13 Quarter Moon Inc. letter to Global Sailing Ltd.

              593.    7/22/13 Peter Hedge email to Bahman Kia

              594.    10/11/13 kirbytorch.com/news: Performance Sailcraft Japan Terminated as
                      Licensed Builder of the Kirby Sailboat

              595.    3/6/15 Declaration of Global Sailing Limited (doc. 223-1)

              596.    3/9/15 Expert Rebuttal Report of William F. Murray, ASA, CPA/ABV, CFF

              597.    Laser Performance LLC Income Statements 2011, 2012, 2013

              598.    Vanguard Sailboats Laser Master Bill of Materials ± Hull

              599.    Laser Bill of Materials US

              600.    Laser Sailboats Master Bill of Materials ± Hull

              601.    Laser Sailboats Bills of Material
              0XUUD\([KLELWSGI
 )8//0XUUD\([KLELWSGI
 )8//0XUUD\([KLELWSGI
'6--              Case 3:13-cv-00297-JAM Document 578 Filed 02/14/20 Page 6 of 6
                 .VSSBZ&YIJCJUQEG
'6-- .VSSBZ&YIJCJUQEG

'6-- .VSSBZ&YIJCJUQEG

'6-- .VSSBZ3FWJTFE&YIJCJUQEG
'6--   .VSSBZ3FWJTFE&YIJCJUQEG
                 .VSSBZ&YIJCJUQEG
                 .VSSBZ&YIJCJUQEG
